DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No IDS has been filed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0000483 (O’Dwyer) in view of US 2019/0380471 (Peleg-Turgeman).

Regarding claim 1, O’Dwyer teaches a rechargeable nail polishing apparatus (Fig. 1-8 shows handheld nail polish removal tool set on its base) [0024], comprising:
 a charging stand and a grinder (Fig. 1 shows a stand 12 ie. charging stand and a tool 10 ie. grinder) [0024-0026]; 
the charging stand comprising a pedestal, a power supply portion and a support portion (Fig. 1 shows stand 12 comprising a raised pedestal, a power supply portion, and a support portion as labeled in diagram below); 

    PNG
    media_image1.png
    830
    540
    media_image1.png
    Greyscale

the power supply portion being disposed on the pedestal and comprising a positive charging terminal, a negative charging terminal (Fig. 1 shows the power supply portion as labeled in diagram above being disposed on the stand 12 on the raised pedestal and comprising two charging terminals 16a-b ie. positive and negative charging terminal) [0024, 0030], a first power input port (Fig. 1 shows first power input port at receptacle 14) [0024, 0030]; 
the first power input port being electrically connected to an external power source, being electrically connected to the positive charging terminal, the negative charging terminal and the first power input port (receptacle 14 ie. first power input por being electrically connected to an external power source through adapter 24 being electrically connected to the terminals 16a-b) [0024-0025, 0030]; 
the supporting portion being disposed on the pedestal and at a distance from the power supply portion (Fig. 1 shows the supporting portion being disposed on the pedestal and at a distance from the power supply portion); 
the height of the support portion being greater than the height of the power supply portion (Fig. 1 labeled diagram shows that the height of the support portion being greater than the height of the power supply portion); and 

    PNG
    media_image2.png
    243
    540
    media_image2.png
    Greyscale

the grinder comprising a casing, a grinding assembly mechanism, a driving member, at least one rechargeable battery (Fig. 1 shows tool 10 ie. grinder comprising a housing 26 ie. casing, neck portion 26c ie. grinding assembly mechanism, electric motor 178 as shown in Fig. 7 ie. driving member, rechargeable battery 46 ie. rechargeable battery) [0025, 0029, 0050], a positive terminal contact elastic piece, a negative terminal contact elastic piece (Fig. 1 shows the positive and negative terminal contact pieces 56a-b) [0030]; the grinding assembly mechanism being disposed on top of the casing to provide a grinding member disposed thereon (Fig. 1 shows neck portion 26c ie. grinding assembly mechanism being disposed on top of the housing 26 ie. casing to provide a head 28 with a groove ie. a grinding member disposed thereon) [0025-0030], the driving member being disposed inside the casing and configured to drive the grinding member to rotate (electric motor 178 drives the vibrator 44 disposed inside the housing 26 ie casing and configured to drive the neck portion 2c ie. grinding member to rotate) [0029-0031], the at least one rechargeable battery being disposed inside the casing (Fig. 1 shows battery 46 is located inside housing 26 ie. casing), the at least one rechargeable battery, the positive terminal contact elastic piece and the negative terminal contact elastic piece (Fig. 1 shows rechargeable battery 46 electrically connected to positive and negative terminal 56a-b all electrically connected to motor 178 driving the vibrator 44) [0029-0031, 0050-0051]; 
wherein the grinder is inclined against the power supply portion and the support portion (Fig. 1 shows tool 10 ie. grinder is inclined against the power supply portion and support portion as shown in labeled diagram below) [0024-0030], the positive terminal contact elastic piece contacts the positive charging terminal, and the negative terminal contact elastic piece contacts the negative charging terminal, so that the first power input port, and the at least one rechargeable battery form a loop (positive and negative contact pieces 56a-b, the receptacle 14 ie. first power input port, rechargeable battery 14 form a loop electrically) [0024-0030].
	However, O’Dwyer does not teach a first control unit connected to first power input port and external power source; and a second control unit being disposed in the casing and electrically connecting the driving member.
	However, Peleg-Turgeman teaches a first control unit connected to first power input port and external power source (control circuitry 44 is mounted on circuit board 54 connected to power input port which is connected to external power source through cable 14) [0049-0050, 0082, 0084, 0088]; and a second control unit being disposed in the casing and electrically connecting the driving member (operator control circuit 52 sends control signal to control circuitry 44 mounted in the body of the handheld fingernail gel dispenser 10  electrically connected to the motor to control operation of motorized dispensing mechanism 61) [0095-0098].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a first and second control unit disposed in the casing of the grinder comprising a driving member receiving power from an external source as taught by Peleg-Turgeman in order to control the motorized driving member in accordance to the user who will be operating the device. 


Regarding claim 2, O’Dwyer teaches wherein the top of the power supply portion comprises a recess (Fig. 1 shows top of the power supply portion comprises a recess), the recess comprises a front side slope and a rear side slope (Fig. 1 shows recess comprising a front side slope and a rear side slope as shown in labeled diagram below), and the positive charging terminal and the negative charging terminal are both disposed on the front side slope (Fig. 1 shows the positive and negative terminals 16a-b are both disposed on the front side slope) [0030]; wherein the grinder comprises a base (Fig. 1 shows the tool 10 ie. grinder comprises a base area); the base is disposed at the bottom of the casing, and the positive terminal contact elastic piece and the negative terminal contact elastic piece are disposed at bottom of the base (Fig. 1 shows the base is disposed at the bottom of the housing 26 ie. casing and the positive and negative contacts 56a-b are disposed at the bottom of the base as shown in labeled diagram below); and
 wherein the casing abuts against the rear side slope, and the bottom of the base abuts against the front side slope (Fig. 1 shows housing 26 ie. casing abuts against the rear side slope and the bottom of the base abuts against a front side slope) [0024-0032].

    PNG
    media_image3.png
    298
    520
    media_image3.png
    Greyscale



Regarding claim 7, O’Dwyer teaches wherein the support portion is recessed with a chute, the chute and the rear side slope are inclined in the same direction and have the same inclination extent, and the casing abuts against the chute (Fig. 1 shows the support portion as shown in labeled diagram below is recessed with a chute and the rear side slope and chute are inclined in the same direction and have the same inclination extent and the housing 26 abuts against the chute).

    PNG
    media_image4.png
    326
    515
    media_image4.png
    Greyscale


Regarding claim 8, O’Dwyer teaches wherein the rear side slope comprises an upper slope, with groove wall having shape and size corresponding to shape and size of a lower end of the casing; and wherein the shape and size of the chute correspond to shape and side of an upper end of the casing (Fig. 1 shows the stand 12 wherein the rear side slope comprises an upper slope with groove wall having shape and size corresponding to shape and size of a lower end of the housing 26 ie. casing as labeled in diagram below).

    PNG
    media_image5.png
    316
    507
    media_image5.png
    Greyscale


Regarding claim 9, O’Dwyer teaches wherein an outer side of the base is disposed with a switch speed knob (Fig. 1 shows outer side of the base is disposed with a switch actuator 52a which is a switch speed knob to control the rapidness ie. speed of the vibrator 44) [0029, 0032]; and 
wherein the rear side slope comprises a lower slope, and the lower slope is located between the upper slope and the front side slope, the lower slope is recessed inwardly with respect to the upper slope and forms a step difference with the upper slope, and the difference is greater than or equal to the distance of the switch speed knob protruding from the outer side of the base.
	However, O’Dwyer does not teach the switch speed knob is electrically connected to the second control unit.
	However, Peleg-Turgeman teaches the switch speed knob is electrically connected to the second control unit (operator control circuit 52 sends signal to control circuitry 44 regarding the speed and direction of the motor movements as shown in fig. 4) [0074, 0094-0098].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the motor functions which indicates the speed and direction to be electrically connected to operator control circuit as taught by Peleg-Turgeman in order to ensure that a control circuitry is being operated in response to the operator user’s commands in an efficient manner. 


Regarding claim 14, O’Dwyer and Peleg-Turgeman teaches rechargeable nail polishing apparatus according to claim 1.
However, O’Dwyer does not teach wherein a plurality of power indicator windows are disposed on an outer side of the casing, and a plurality of power indicator lights are disposed on an inner side of the casing, and positions of the power indicator lights correspond to positions of the power indicator windows, and the plurality of power indicator lights are electrically connected to the second control unit.
	However, Peleg-Turgeman teaches wherein a plurality of power indicator windows are disposed on an outer side of the casing (Fig. 1-2 shows a plurality of power indicator windows are disposed on an outer side of the casing) [0052-0053, 0072], and a plurality of power indicator lights are disposed on an inner side of the casing (Fig. 2 shows the indicator window comprising plurality of power indicator lights disposed on an inner side of the housing 10), and positions of the power indicator lights correspond to positions of the power indicator windows, and the plurality of power indicator lights are electrically connected to the second control unit [0057, 0072-0073, 0095-0099].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of power indicator windows disposed on the casing of the device as taught by Peleg-Turgeman in order to indicate to the user operator of the device regarding the charge levels and the temperature levels of the device in order to ensure that the device is being set to charge in a timely manner thereby increasing the efficiency of the device as well as protecting the circuit from damage. 


Claims 3-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0000483 (O’Dwyer) in view of US 2019/0380471 (Peleg-Turgeman) further in view of US 2020/0052514 (Haile).

Regarding claim 3, O’Dwyer and Peleg-Turgeman teaches rechargeable nail polishing apparatus according to claim 2, 
However, O’Dwyer and Peleg-Turgeman does not teach wherein the front side slope comprises a first latching portion, the bottom of the base comprises a second latching portion, and the first latching portion is embedded in the second latching portion.
However, Haile teaches wherein the front side slope comprises a first latching portion, the bottom of the base comprises a second latching portion, and the first latching portion is embedded in the second latching portion (docking station 200 includes one or more couplers to engage the power pack 104 including a latch mechanism 202 as shown in Fig. 2 which can be one or more latch mechanisms thereby having a first latching portion and a second latching portion) [0013, 0025].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the front side slope comprising a first latching portion and a second latching portion to fit into the first latching portion as taught by Haile in the form of multiple latch mechanisms in order to ensure that the docking station receives the power pack holding the battery that is used for operating the grinder to be effectively charged. 


Regarding claim 4 O’Dwyer and Peleg-Turgeman  teaches rechargeable nail polishing apparatus according to claim 3.
However, O’Dwyer and Peleg-Turgeman does not teach wherein one of the first latching portion and the second latching portion is a recessed groove, and the other is a bump.
	However, Haile teaches wherein one of the first latching portion and the second latching portion is a recessed groove, and the other is a bump (Fig. 2 shows one of the first latching portion and second latching portion is a recessed groove 202 and the other is a bump) [0013, 0025].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of latches wherein one of the first latching portion and the second latching portion is a recessed groove and the other is a bump as taught by Haile in order to ensure that the power pack is coupled properly to the docking station in order to maintain alignment to achieve efficient power supply. 


Regarding claim 5, O’Dwyer and Peleg-Turgeman teaches rechargeable nail polishing apparatus according to claim 4.
However, O’Dwyer and Peleg-Turgeman does not teach wherein the first latching portion and the second latching portion are both curved.
However, Haile teaches wherein the first latching portion and the second latching portion are both curved (Fig. 2 shows the latching mechanism 202 being curved and thereby the second latching portion fitting into it would have curved as well in order to securely fit) [0013, 0025].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first latching portion and the second latching portion to be both curved as taught by Haile in order to securely latch the power pack to the docking station in order to align the power pack with the docking station for efficient power supply to the battery. 


Regarding claim 6, O’Dwyer teaches wherein the front side slope is recessed with a positioning groove, and shape and size of the positioning groove respectively correspond to shape and size of the base (Fig. 1 shows the front side slope recessed with positioning groove and the shape and size of the positioning groove respectively correspond to shape and size of the base) [0024-0029]; 
the positive charging terminal, the negative charging terminal and the first clamping portion are both disposed inside the positioning groove (Fig. 1 shows the positive and negative charging terminals 16a-b and the clamping portion are disposed inside the positioning groove) [0030-0035].



Regarding claim 10, O’Dwyer and Peleg-Turgeman teaches rechargeable nail polishing apparatus according to claim 2. 
However, O’Dwyer and Peleg-Turgeman does not teach wherein the grinder comprises a second power input port, and the second power input port is disposed at the bottom of the base, electrically connected to the second control unit, and electrically connected to an external power source.
However, Haile teaches wherein the grinder comprises a second power input port, and the second power input port is disposed at the bottom of the base, electrically connected to the second control unit, and electrically connected to an external power source (one or more couplers ie. power input port disposed on the bottom of the docking station 200 electrically connected to control knob 122 and the external power source) [0013-0014, 0019-0022, 0025].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have multiple power input ports disposed at the bottom of the base as taught by Haile in order to ensure that multiple sources of power can be used as power supply to the device in order to ensure uninterruptible power supply. 

Claims 3-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0000483 (O’Dwyer) in view of US 2019/0380471 (Peleg-Turgeman) further in view of US 2004/0065336 (Fung).

Regarding claim 11, O’Dwyer and Peleg-Turgeman teaches rechargeable nail polishing apparatus according to claim 1, 
However, O’Dwyer does not teach wherein a plurality of grinding member slots are respectively defined on two sides of the support portion, and each of the grinding member slots is configured to insert a grinding member therein.
	However, Fung wherein a plurality of grinding member slots are respectively defined on two sides of the support portion, and each of the grinding member slots is configured to insert a grinding member therein (a number of storage compartments 40 on both sides of the support portion 15 and each of the grinding member slots configured to insert a grinding member therein) [0032, 0040].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of grinding members on both sides of the support portion as taught by Fung in order to ensure that all the components necessary for the treatment is readily available in order to increase the efficiency of the device. 


Regarding claim 12, O’Dwyer teaches wherein each of the grinding member slots extends inwardly and downward, and has a slanted trough shape (Fig. 1 shows neck 26c ie. grinding member slots extends inwardly and downward and has a slanted trough shape).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0000483 (O’Dwyer) in view of US 2019/0380471 (Peleg-Turgeman) further in view of US 11,058,202 (Luu).


Regarding claim 13, O’Dwyer and Peleg-Turgeman teaches rechargeable nail polishing apparatus according to claim 1.
However, O’Dwyer and Peleg-Turgeman does not teach wherein the power supply portion comprises at least one power output port, the at least one power output port is electrically connected to an electronic device, and the first control unit is electrically connected to the at least one power output port.
	However, Luu teaches wherein the power supply portion comprises at least one power output port, the at least one power output port is electrically connected to an electronic device (output port 7355 ie. at least one power output port that is electrically connected to an lamp ie. electronic device) [Col 29 lines 25-50], and the first control unit is electrically connected to the at least one power output port (output ports are disposed on the circuit board which also holds the control circuit thereby being electrically connected) [Col 29 lines 25-50; Col 33 lines 40-67]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have an power output port to be connected to an external device and also to the control circuit as taught by Luu in order to ensure that the power output port would be able to power an external device thereby providing subsequent devices that would be used in conjunction with the main device to provide a more efficient user experience. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836